Citation Nr: 0614072	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  02-20 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
dependency and indemnity compensation (DIC) benefits in the 
amount of $129,518.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 until he 
was killed in action in the Republic of Vietnam in August 
1966.  The appellant was married to the veteran at the time 
of his death and was his surviving spouse.  After two 
subsequent marriages, both of which ended in divorce, she is 
again recognized at the surviving spouse of the deceased 
veteran.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a determination in May 2001 by the Committee on Waivers 
and Compromises (COWC) of the Nashville, Tennessee, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied the appellant's claim of entitlement to waiver of 
recovery of an overpayment of DIC benefits.

A decision-remand by the Board in April 2005 found that the 
indebtedness of the appellant to the Government in the amount 
of $129,518.00 based on her receipt of DIC benefits as the 
surviving spouse of the deceased veteran during the period 
May 1, 1984, to December 1, 1999, when by law she was not 
entitled to such benefits was properly created and that the 
appellant had no entitlement to DIC benefits for the period 
May 1, 1984, to December 1, 1999.  The Board's April 2005 
decision-remand also found that waiver of recovery of the 
overpayment in this case was not precluded by the appellant's 
bad faith.  The matter of whether recovery of the $129,518.00 
overpayment would be against equity and good conscience was 
remanded to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC, for notification action and re-
adjudication of the waiver issue.  

FINDINGS OF FACT

1.  The appellant was solely at fault in the creation of her 
indebtedness to VA in the amount of $129,518.00 based on an 
overpayment of DIC benefits.

2.  There is no credible or convincing evidence of record 
that recovery of the overpayment of DIC benefits would 
nullify the objective for which the appellant's VA benefits 
were intended.  

3.  There is no credible or convincing evidence of record 
that the appellant relinquished a valuable right or incurred 
a legal obligation in reliance on VA benefits.

4.  There is no credible or convincing evidence of record 
that recovery of the overpayment of DIC benefits would 
deprive the appellant of basic necessities or result in undue 
hardship to her. 

5.  Recovery of the overpayment to the appellant of DIC 
benefits is not against equity and good conscience.

CONCLUSION OF LAW

Waiver of recovery of an overpayment of DIC benefits in the 
amount of $129,518.00 is not warranted.  38 U.S.C.A. §§ 5107, 
5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist
The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005), 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable to cases 
involving waiver of indebtedness and, therefore, the VCAA 
does not apply to the appellant's case.  Barger v. Principi, 
16 Vet. App. 132 (2002).

Recovery of overpayments of any benefits under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person having an interest in obtaining the waiver and if 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963 (2005).

The standard "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:

(1) Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.
(2) Balancing of faults.  Weighing fault of debtor against 
VA's fault.
(3) Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.
(4) Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.
(5) Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.
(6) Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.  38 C.F.R. § 1.965(a) 
(2005).

In this case, it is not in dispute that an overpayment of DIC 
benefits by VA to the appellant was created when (1) she did 
not report to VA a re-marriage in September 1978 which by law 
ended her entitlement to receipt of DIC benefits as the 
surviving spouse of a deceased veteran who died while serving 
on active duty and (2) the appellant then did not report to 
VA that the re-marriage had ended in a divorce in April 1984.  
In view of the fact that the appellant had lost entitlement 
to DIC benefits as the surviving spouse of a deceased veteran 
when she re-married for the first time in May 1968 (a 
marriage which, like the one she entered into in September 
1978, ended in a divorce) and re-gained her entitlement to 
such benefits only upon a divorce in January 1977 which was 
reported to VA, the appellant knew or should have known at 
the time of her re-marriage in September 1978 that the re-
marriage would result in loss of entitlement to DIC benefits 
and that those benefits would not resume in the event of a 
divorce if the fact of the divorce was not known to VA.  

The appellant acknowledged in a statement received in October 
2004 that she was at fault in the creation of her current 
indebtedness to the Government in the amount of $129,518.00.  
She does not allege and there is no convincing evidence 
showing that VA was in any way at fault in the creation of 
the indebtedness.  

As noted in the Introduction of this decision, a Board 
decision-remand in April 2005 found that waiver of recovery 
of the overpayment in this case is not precluded by bad faith 
on the part of the appellant and that the case should be 
remanded to permit the appellant an opportunity to submit to 
VA additional evidence, such as information concerning her 
income and expenses, and argument on the matter of whether 
recovery of the overpayment should be considered to be 
against equity and good conscience.

In accordance with the remand order of the Board's April 2005 
decision-remand, in May 2005 the RO sent to the appellant 
copies of VA Form 20-5655, Financial Status Report, and VA 
Form 21-4138, Statement In Support Of Claim, and requested 
that she complete and return the forms with financial 
information and any other evidence and argument which she 
wished for VA adjudicators to consider on the issue of 
whether recovery of the overpayment of DIC benefits to her 
should be considered to be against equity and good 
conscience.  

In February 2005, a statement on a VA Form 21-4138 was 
received from the appellant in which she said that she 
thought it would be unfair to recover the overpayment of DIC 
benefits which she had received during the period May 1, 
1984, to December 1, 1999, because she had been "technically 
eligible" to receive the benefits.  The problem with this 
statement/argument by the appellant is that, as found by the 
Board in the April 2005 decision-remand, by law an 
indebtedness by the appellant to the Government due to her 
receipt of DIC benefits during the period May 1, 1984, to 
December 1, 1999, was properly created and she was not 
entitled to restoration of such benefits for that period of 
time.  See 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.963, 1.965 (2005).  Therefore, the appellant had no 
entitlement to the DIC benefit payments which she received 
during the period of time in question, whether or not she may 
have been basically eligible for those benefits had the 
requirements in law for entitlement been met.                  

Prior to the RO's re-certification of the appellant's appeal 
to the Board in late March 2006, she did not return a 
completed financial status report to the RO to be filed in 
her case, nor did she sent a financial status report to the 
Board prior to the promulgation of this decision.  There is 
thus no information or evidence of record concerning the 
appellant's current income and expenses or, indeed, any 
information or evidence relating to her financial status 
during the appeal period.  For that reason, there is no basis 
on which to find that recovery of the overpayment of DIC 
benefits to the appellant would deprive her or her family of 
basic necessities or nullify the objective for which DIC 
benefits are intended.  Furthermore, there is no evidence of 
record whatsoever that the appellant relinquished a valuable 
right or incurred any legal obligation in reliance on receipt 
of DIC benefits.  

In sum, the appellant has not presented any evidence showing 
a good reason to allow waiver of recovery of the overpayment 
to her of DIC benefits.  The Board concludes that the 
appellant's failure to make restitution of the overpayment 
would result in an unfair gain to her.  

Recovery of the overpayment to the appellant of DIC benefits 
is not against equity and good conscience.  For that reason, 
entitlement to waiver of recovery of an overpayment of DIC 
benefits in the amount of $129,518.00 is not established.  
See 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 
(2005).

As the preponderance of the evidence is against the 
appellant's waiver claim, the benefit of the doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b) (West 2002). 





ORDER

Entitlement to waiver of recovery of an overpayment of DIC 
benefits in the amount of $129,518.00 is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


